Citation Nr: 0839462	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  98-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for a 
psychiatric disorder was addressed in a July 2007 Board 
decision, which remanded that claim, as explained below)


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from February to June 1967.  Prior to that period he had 1 
year, 2 months and 21 days "other service" in the National 
Guard.

This case initially came before the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied service connection for 
anxiety reaction.  After the appellant testified at a July 
1999 hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board in Washington, D.C., the Board denied the claim, 
the appellant appealed, and the United States Court of 
Appeals for Veterans Claims (the Court) vacated the Board's 
decision and remanded the claim pursuant to the Secretary's 
motion.

The Board remanded the case in September 2000 for additional 
development.  During this development, the appellant 
indicated that he was also claiming entitlement to service 
connection for PTSD based on a claimed sexual assault.  After 
the Board again remanded the case in January 2002, the Board 
denied the claim (which it characterized as one for service 
connection for a psychiatric disorder, to include PTSD) in 
April 2004.  In November 2006, the Court, in a single judge 
memorandum opinion, vacated the Board's decision and remanded 
the case to the Board.  See Court Decision, No. 04-0898 
(October 23, 2006).

Because the criteria for establishing service connection for 
PTSD are different than the criteria for establishing service 
connection for a psychiatric disorder other than PTSD, see 
38 C.F.R. § 3.304(f), and there is conflicting evidence 
regarding the nature of the veteran's current psychiatric 
disorder, the Board has recharacterized the issues on appeal 
as two separate claims, for service connection for PTSD and 
for a psychiatric disorder (i.e., other than PTSD).  In July 
2007, the Board denied the claim for service connection for 
PTSD and remanded the claim for service connection for a 
psychiatric disorder.  However, in July 2008, counsel for the 
veteran and the VA Secretary filed a Joint Motion with the 
Court to vacate and remand the July 2007 Board decision.  By 
Order dated July 2008, the Court granted the Joint Motion, 
vacating that portion of the July 2007 Board decision that 
denied the claim for service connection for PTSD, and 
remanding this matter to the Board for further proceedings 
consistent with the Joint Motion.  The parties to the Joint 
Motion noted that the Court did not have jurisdiction of the 
claim for service connection for a psychiatric disorder, 
which had been remanded by the Board.  See Joint Motion, at 
1.  The Board's July 2007 remand of the claim for service 
connection for a psychiatric disorder therefore remains 
valid, and the claim for service connection for a psychiatric 
disorder is thus not directly addressed herein.

As a final preliminary matter, the Board notes that in August 
2008, the veteran executed a new power-of-attorney (VA Form 
21-22), designating the attorney listed on the title page as 
his representative.  The Board recognizes the change in 
representation.  Although the veteran's attorney indicated in 
an August 2008 letter that he would be submitting additional 
argument and evidence within the 90-day period indicated in 
the Board's August 5, 2008 letter to him, the Board has not 
received any such argument or evidence, and 90-day time 
period has elapsed.  Therefore, the Board will decide the 
claim without having received the promised argument and 
evidence.  In any event, as indicated below, the veteran's 
attorney will be free to present such argument and evidence 
to the RO on remand.

For the reasons expressed below, and pursuant to the 
instructions in the Joint Motion, the claim for service 
connection for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Shortly after he began his ACDUTRA, the appellant was 
hospitalized and discharged from service based on a 
psychiatric disorder found at the time to have preexisted 
service.  Thus, VA sought medical opinions as to whether a 
psychiatric disorder preexisted the appellant's ACDUTRA and 
was aggravated thereby, and as to the relationship, if any 
between the appellant's current psychiatric disorders and any 
aggravation of a preexisting disorder during ACDUTRA or other 
relationship between a current psychiatric disorder and 
ACDUTRA.  The Court's decision vacated and remanded the case 
based on the Board's insufficient analysis of a September 
2003 VA medical opinion which found that the appellant did 
not have a psychiatric disorder that preexisted service and 
that his current psychiatric disorder is related to his 
ACDUTRA.  Court Decision, at 6-8.  The Court added that, 
given the Board's position that the claim for service 
connection for PTSD is "inextricably intertwined," with the 
claim for service connection for a psychiatric disorder, see 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), the Board 
was required to address the claim for service connection for 
PTSD on remand as well.  Id. at 8.  Although the Board found 
in its July 2007 decision that the claims were not 
inextricably intertwined, the Joint Motion indicated this 
finding was improper, because the Board did not provide 
notice to the appellant and his representative that it would 
reconsider its finding that the claims are inextricably 
intertwined.  Joint Motion, at 2.

Thus, the instructions in the Joint Motion require the Board 
to remand the claim for service connection for PTSD because 
it is inextricably intertwined with the already remanded 
claim for service connection for a psychiatric disorder.

Accordingly, the claim for service connection for PTSD is 
hereby REMANDED to the RO, via the AMC, for the following:

After the development indicated in the 
Board's July 2007 remand of the claim for 
service connection for a psychiatric 
disorder has been completed, review the 
additional evidence and readjudicate the 
claim for service connection for PTSD 
(along with the already remanded claim 
for service connection for a psychiatric 
disorder) under all appropriate statutory 
and regulatory provisions and legal 
theories.

When this development has been completed, and if any benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




